DETAILED ACTION

This action is in response to the amendment 03/08/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2014/0347027; (hereinafter Jayaraj) in view of US Pub. No. 2017/0317589; (hereinafter Kawano).

Regarding claim 1, Jayarai [e.g. Fig. 4; paragraph 045 recites “FIG. 4 is a schematic diagram of a boost switching regulator illustrating a detail implementation of a ripple injection circuit according to embodiments of the present invention. Like elements in FIGS. 2 and 4 are given like reference numerals and will not be further described”] discloses a voltage converter comprising: a converting circuit having an inductor [e.g. L1] connected to a switching node [e.g. 54], a first switch element [e.g. M1] connected between the switching node and a ground voltage, and a second switch element [e.g. M2] connected between the switching node and an output node [e.g. Vout]; and a switching control circuit [e.g. 80, 60, 64] configured to adjust a feedback voltage [e.g. by injecting a ripple voltage signal which capacitor CFF integrates the injection current Iinj; paragraph 043 recites “The feedforward capacitor CFF integrates the current injection signal Iinj to obtain the charge in the shaded region 117 which produces the voltage ripple signal on the feedback voltage VFB”] divided [e.g. R1,R2] from an output voltage [e.g. Vout] of the output node based on a current state of the inductor [e.g. by current sense 82], and configured to generate switching control signals [e.g. NGATE and PGATE] for charging the inductor with an input voltage and discharging a voltage charged in the inductor [e.g. paragraph 037 recites “the main power switch M1 and the synchronous rectifier M2 are alternately turned on and off to charge up inductor L1 and to discharge the inductor current to the output capacitor COUT and to the load 75”], based on a sensing signal based on a current of the inductor [e.g. output of 82] and the adjusted feedback voltage [e.g. at input of 58]; wherein the switching control circuit is configured to adjust the feedback voltage by adding a ripple injection voltage reflecting the current state of the inductor [e.g. by current sense amp 82] to the feedback voltage [e.g. paragraph 043 recites “The feedforward capacitor CFF integrates the current injection signal Iinj to obtain the charge in the shaded region 117 which produces the voltage ripple signal on the feedback voltage VFB”], wherein the ripple injection voltage has a same phase as the current of the inductor [e.g. Fig. 3 with respect to IL(t), VFB, PGATE and Iinj].
Jayaraj fails to disclose a direct current (DC) component in the ripple injection voltage is removed.
Kawano [e.g. Figs. 1- 2] teaches a direct current (DC) component [e.g. Fig. 2; VQRS] in the ripple injection voltage [e.g. VQR] is removed [e.g. removed by low pass filtering 22,23,25,26 similar to Fig. 4 of the instant application].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Jayaraj by a direct current (DC) component in the ripple injection voltage is removed as taught by Kawano in order of being able to provide stability during light load, paragraph 06.






Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraj, Fig. 4 in view of Kawano and further in view of Jayaraj, Fig. 11.

Regarding claim 3, Jayarai [e.g. Figs. 4] discloses wherein the switching control circuit is configured to perform a first comparison [e.g. 60] based on the adjusted feedback voltage and a reference voltage [e.g. VREF], and output a first switching control signal [e.g. NGATE, Fig. 3] for charging the inductor to the first switch element, based on a result of the first comparison [e.g. VERR].
Jayarai, Fig. 4 fails to disclose charging the inductor to the first switch element, based on an on-time control signal for limiting a charging time of the inductor.
Jayarai, Fig. 11 teaches charging the inductor to the first switch element, based on an on-time control signal [e.g. IPK] for limiting a charging time of the inductor [e.g. paragraph 072 recites “In particular, as shown by the waveforms in FIG. 3, the peak inductor current level ILPK determines the On-time for the main power switch M1 which in turn determines the switching frequency of the boost regulator. In other words, in the present example, the peak inductor current determines the On-time of the NGATE control signal used to control the main power switch M1”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Jayaraj by charging the inductor to the first switch element, based on an on-time control signal for limiting a charging time of the inductor as taught by Jayaraj, Fig. 11 in order of being able to provide stability during transient load, paragraph 070.

claim 7, Jayarai [e.g. Figs. 3 - 4] discloses wherein the switching control circuit is configured to output a second switching control signal [e.g. PGATE] for discharging the voltage charged in the inductor to the second switch element [e.g. at t1; paragraph 038 recites “The PFM control scheme continues by initiating a secondary switch cycle at time t1. That is, the control signal PGATE is asserted (logical low) to turn on the synchronous rectifier M2. The inductor current IL(t) is delivered to the output capacitor COUT and the load 75. Therefore, the inductor current IL(t) ramps down when the synchronous rectifier M2 is turned on but the output voltage VOUT is restored. The synchronous rectifier M2 remains turned on until the inductor current IL(t) drops to zero (time t3)”], based on, the sensing signal indicating whether the inductor current is at a zero level [e.g. paragraph 038 recites “the boost regulator 50 operates under the PFM control scheme in a discontinuous conduction mode. In the discontinuous conduction mode, the inductor current IL(t) is allowed to drop to zero before the main power switch is turned back on again to recharge the inductor L1. In some embodiments, a zero-cross detector (not shown) may be coupled across the synchronous rectifier M2 (that is, coupled to the source and drain terminals of transistor M2) to detect when the inductor current has dropped to zero”], the result of the first comparison [e.g. 62].
Jayarai fails to disclose discharging the voltage charged in the inductor to the second switch element based on the on-time control signal.  
	Jayarai, Fig. 11 teaches discharging the voltage charged in the inductor to the second switch element based on the on-time control signal [e.g. ILPK; paragraph 038 recites “When the inductor current reaches a predetermined peak inductor current level ILPK, the control signal NGATE is then deasserted (logical low) to turn off the main power switch M1. The PFM control scheme continues by initiating a secondary switch cycle at time t1. That is, the control signal PGATE is asserted (logical low) to turn on the synchronous rectifier M2.”].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Jayaraj by discharging the voltage charged in the inductor to the second switch element based on the on-time control signal as taught by Jayaraj, Fig. 11 in order of being able to provide stability during transient load, paragraph 070.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayaraj, Fig. 4 in view of Kawano, Jayaraj, Fig. 11 and further in view of US Pub. No. 2012/0274301; (hereinafter Nakashima).

Regarding claim 4, Jayarai fails to disclose wherein the switching control circuit is configured to generate the on-time control signal, based on the DC component of the ripple injection voltage based on a duty ratio of a voltage of the switching node.  
Nakashima [e.g. Fig. 5] teaches wherein the switching control circuit is configured to generate the on-time control signal [e.g. output of 22], based on the DC component of the ripple injection voltage [e.g. output of low-pass filter 21] based on a duty ratio of a voltage of the switching node [e.g. at node N1].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Jayaraj by wherein the switching control circuit is configured to generate the on-time control signal, based on the DC component of the ripple injection voltage based on a duty ratio of a voltage of the switching node as taught by Nakashima in order of being able to provide stability during start-up.

Regarding claim 5, Jayarai fails to disclose wherein the switching control circuit is configured to, perform a second comparison based on a ramp voltage generated from the output voltage and the DC component, and configured to generate the on-time control signal based on a result of the second comparison.  
Nakashima [e.g. Figs. 1, 2B and 5] teaches wherein the switching control circuit is configured to, perform a second comparison [e.g. Fig. 1; comparator CMP of Adaptive On time 22] based on a ramp voltage [e.g. V2; see Fig. 2B] generated from the output voltage [e.g. via feedback Rfb1-Rfb2, comparator 23, flip-flop 24 and TR1 generating ramp V2 by charging/discharging capacitor C2] and the DC component, and configured to generate the on-time control signal [e.g. output of 22] based on a result of the second comparison.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Jayaraj by wherein the switching control circuit is configured to, perform a second comparison based on a ramp voltage generated from the output voltage and the DC component, and configured to generate the on-time control signal based on a result of the second comparison as taught by Nakashima in order of being able to provide stability during start-up.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayarai in view of Nakashima.

Regarding claim 15, Jayarai [e.g. Fig. 4; paragraph 045 recites “FIG. 4 is a schematic diagram of a boost switching regulator illustrating a detail implementation of a ripple injection circuit according to embodiments of the present invention. Like elements in FIGS. 2 and 4 are given like reference numerals and will not be further described”] discloses a power management device comprising: a reference voltage generating circuit configured to generate a reference voltage [e.g. circuit not shown generating VREF]; and a voltage converter configured to adjust [e.g. by injecting a ripple voltage signal which capacitor CFF integrates the injection current Iinj; paragraph 043 recites “The feedforward capacitor CFF integrates the current injection signal Iinj to obtain the charge in the shaded region 117 which produces the voltage ripple signal on the feedback voltage VFB”] a feedback voltage [e.g. VFB]  divided [e.g. R1,R2] from an output voltage at an output node [e.g. Vout], perform pulse frequency modulation [e.g. 64 is a PFM control circuit] or pulse width modulation using the adjusted feedback voltage [e.g. at input of 60] and the reference voltage [e.g. at input of 60 to generate switching control signals [e.g. NGATE and PGATE], and convert an input voltage [e.g. VIN] to the output voltage in response to the switching control signals, the voltage converter including a converting circuit having an inductor [e.g. L1] connected to a switching node [e.g. 54], a first switch element [e.g. M1] connected to the switching node, and a second switch element [e.g. M2] connected between the switching node and the output node, 32the first switch element and the second switch element configured to switch for charging the inductor with the input voltage and discharging a voltage charged in the inductor in response to the switching control signals [e.g. paragraph 037 recites “the main power switch M1 and the synchronous rectifier M2 are alternately turned on and off to charge up inductor L1 and to discharge the inductor current to the output capacitor COUT and to the load 75.”]; and a switching control circuit [e.g. 80, 60, 64] configured to generate [e.g. 80] a ripple injection voltage [e.g. paragraph 043 recites “The feedforward capacitor CFF integrates the current injection signal Iinj to obtain the charge in the shaded region 117 which produces the voltage ripple signal on the feedback voltage VFB”]  having the same phase as a current of the inductor [e.g. Fig. 3 with respect to IL(t), VFB, PGATE and Iinj], adjust the feedback voltage using the ripple injection voltage [e.g. paragraph 043 above], and generate the switching control signals using the adjusted feedback voltage [e.g. by comparing VFB in 60 and providing the error to the PFM control circuit].  
Jayarai fails to disclose wherein the switching control circuit is configured to generate an on-time control signal for controlling an on-time period during which the inductor is charged using a DC component of the ripple injection voltage.  
Nakashima [e.g. Fig. 5] teaches wherein the switching control circuit is configured to generate an on-time control signal [e.g. output of 22] for controlling an on-time period during which the inductor [e.g. L1] is charged using a DC component of the ripple injection voltage [e.g. output of low-pass filter 21].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Jayaraj by wherein the switching control circuit is configured to generate an on-time control signal for controlling an on-time period during which the inductor is charged using a DC component of the ripple injection voltage as taught by Nakashima in order of being able to provide stability during start-up.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayarai in view of Nakashima and further in view of Kawano.

claim 16, Jayarai [e.g. Figs. 4] discloses wherein the switching control circuit is configured to adjust the feedback voltage by adding the ripple injection voltage to the feedback voltage [e.g. paragraph 043 recites “The feedforward capacitor CFF integrates the current injection signal Iinj to obtain the charge in the shaded region 117 which produces the voltage ripple signal on the feedback voltage VFB”], compare [e.g. 60] the adjusted feedback voltage with the reference voltage, and generate the switching control signals based on a result of the comparison [e.g. VERR received by PFM Control Circuit 64].
Jayarai fails to disclose the ripple injection voltage from which a DC component is removed.
Kawano [e.g. Figs. 1- 2] teaches the ripple injection voltage [e.g. VQR] from which a DC component is removed [e.g. Fig. 2; VQRS; removed by low pass filtering 22,23,25,26 similar to Fig. 4 of the instant application].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Jayaraj by the ripple injection voltage from which a DC component is removed as taught by Kawano in order of being able to provide stability during light load, paragraph 06.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Response to Arguments
Applicant's arguments filed 09/10/2020 have been fully considered but they are not persuasive. 
Applicant(s) argue(s) in pages 13 - 14  with respect to claim 1:

“As shown in FIG. 3 of Jayaraj, the current I(t) of the inductor L1 includes a
rising action beginning at time tO. Meanwhile, the ripple injection current Iinj includes a rising action beginning at time tl. Further, the current I(t) of the inductor L1 includes a falling action that ends at time t3. Meanwhile, the ripple injection current linj includes a falling action which ends at time t2. Therefore, the phase of the current I(t) of the inductor L1 is not the same as the phase of the ripple injection current Inj. Therefore, Applicants assert that Jayaraj fails to disclose, at least, “wherein the switching control circuit is configured to adjust the feedback voltage by adding a ripple injection voltage reflecting the current state of the inductor to the feedback voltage, wherein the ripple injection voltage has a same phase as the current of the inductor,” (emphasis added) as required by amended independent claim 1.”

    PNG
    media_image1.png
    546
    399
    media_image1.png
    Greyscale

	In response, the examiner submits that the ripple injection current (Iinj) has same phase as the inductor current (IL(t)). That is, every peak value of the inductor current (e.g. time t1) match with the peak value of the ripple injection current (Iinj). Further, both the inductor current and the ripple injection current are controlled by same PGATE signal, therefore both currents have same phase. Furthermore, the Examiner acknowledge that the inductor and the ripple injection currents do not have same alternating current forms, however, it doesn’t necessarily mean that they are not in phase.

Further, Applicant(s) argue(s) in page 15  with respect to claim 15:
“Nakashima discloses, “[t]he IC has a simulated voltage generation circuit 21
which is connected to the node N1 and is composed of a low pass filter that smoothes
a voltage VL at the node and generates a voltage Vemu corresponding to the output
voltage in a simulated manner.” Nakashima, paragraph [0024] (emphasis added).
Thus, Nakashima discloses that the output of the simulated voltage generation circuit
21 is a voltage Venu corresponding to an output voltage, which is not a ripple injection
voltage. Nakashima is completely silent on the output of the voltage generation circuit
21 being a DC component of a ripple injection voltage. Therefore, Applicants assert that Nakashima fails to disclose, “wherein the switching control circuit is configured to generate an on-time control signal for controlling an on-time period during which the inductor is charged using a DC component of the ripple injection voltage,” (emphasis added) as required by amended independent claim 15.”

	In response, the examiner submits that Nakashima teaches a ripple injection circuit 27 having two outputs (e.g. at N3 and N4). The N3 output is connected to “a simulated voltage generation circuit” 21 corresponding to a resistor R11 and a capacitor C11 connected to ground forming a low pass filter. The low pass filter smooths the voltage ripples on node N3 by passing the voltage component at node N3 with a frequency lower than a selected cutoff frequency (capacitor-resistor selection) and attenuating the component of the signal at node N3 having frequencies higher than the cutoff frequency. Therefore, DC component removed from node N3 by element 21 is used in order to generate the On time signal output of the Adaptive On Time element 22.


Allowable Subject Matter
Claims 8 – 14 are allowed.
Claims 6 and 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
		The primary reason for the indication of the allowability of claim 6 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the switching control circuit is configured to generate a discontinuous conduction mode (DCM) reference voltage having the same level as the DC component in a (DCM), and generate the on-time control signal using the DCM reference voltage”.
The primary reason for the indication of the allowability of claim 8 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “the switching control circuit further includes a ripple injection circuit configured to generate a reverse phase voltage of a voltage of the switching node, and configured to generate a ripple injection voltage for adjustment of the feedback voltage having the same phase as a current of the inductor using the reverse phase voltage.”
The primary reason for the indication of the allowability of claim 18 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the DC component of the ripple injection voltage is proportional to a ratio of the reverse phase voltage to the voltage of the switching node”.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838